DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-16 in the reply filed on 8/13/21 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/04/20 and 2/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US PGPub 2018/0197461, hereinafter referred to as “Lai” IDS reference) in view of Tani et al. (US PGPub 2015/0187249, hereinafter referred to as “Tani”).
Lai discloses the semiconductor device substantially as claimed.  See figures 1-6 and corresponding text, where Lai shows, pertaining to claim 1, a display apparatus comprising: 
a substrate (110); 
a plurality of light emitting diodes(LEDs) (150) disposed on the substrate (110) to form a pixel (PR), and spaced apart from each other along a width direction of one of the plurality of LEDs (150); a plurality of anode pads (120) disposed on the substrate and spaced apart from each other along the width direction (figures 1 and 2; [0034-0041]); 
at least one cathode pad (122)  disposed on the substrate and spaced apart from the plurality of anode pads along a length direction that crosses the width direction (figures 1 and 2; [0034-0041]); and 
wherein each of the plurality of LEDs comprises an anode that is electrically connected to a corresponding anode pad from among the plurality of anode pads and a cathode that is electrically connected to the at least one cathode pad, wherein the anode is formed on one end of an LED of the plurality of LEDs and the cathode is formed on the other end of the LED of the plurality of LEDs in the length direction, and wherein the at least one cathode pad is interposed between the plurality of anode pads and the plurality of repair anode pads (figures 1 and 2; [0034-0041]). 
pertaining to claim 1, a plurality of repair anode pads disposed on the substrate, spaced apart from each other along the width direction, and spaced apart from the plurality of anode pads and the at least one cathode pad along the length direction.
Tani teaches, pertaining to claim 1, a plurality of repair anode pads disposed on the substrate, spaced apart from each other along the width direction, and spaced apart from the plurality of anode pads and the at least one cathode pad along the length direction (figures 7-9; [0064-0077]). Tani provides the advantages of repairing defective pixel of an organic light emitting device capable of avoiding dark spots without reducing an aperture ratio ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a plurality of repair anode pads disposed on the substrate, spaced apart from each other along the width direction, and spaced apart from the plurality of anode pads and the at least one cathode pad along the length direction, in the device of Lai, according to the teachings of Tani, with the motivation of repairing defective pixel of an organic light emitting device capable of avoiding dark spots without reducing an aperture ratio.
Lai in view of Tani shows, pertaining to claim 2, wherein the at least one cathode pad comprises a single cathode pad commonly connected to the cathode of each of the plurality of LEDs (figures 1 and 2; [0034-0041]). 
Lai in view of Tani shows, pertaining to claim 3, wherein the at least one cathode pad comprises a shared cathode pad commonly connected to the cathode of at least two of the plurality of LEDs (figures 1 and 2; [0034-0041]). 
pertaining to claim 4, wherein the plurality of LEDs comprises red LED, a green LED and a blue LED, and wherein the at least one cathode pad comprises: 
a first cathode pad electrically connected the green LED and the cathode of the blue LED (figures 4A and 4B; [0045-0053]); and 
a second cathode pad electrically connected to the cathode of the red LED (figures 4A and 4B; [0045-0053]). 
Lai in view of Tani shows, pertaining to claim 5, wherein a first reference voltage is provided to the first cathode pad and a second reference voltage, which is higher than the first reference voltage, is provided to the second cathode pad (figures 7-9; [0034-0041]). 
Lai in view of Tani shows, pertaining to claim 6, further comprising: an upper insulating layer disposed on the plurality of anode pads and the plurality of repair anode pads, wherein a connection hole is formed through the upper insulating layer to expose the plurality of anode pads and the plurality of repair anode pads (figures 7-9; [0064-0077], Tani). 
Lai in view of Tani shows, pertaining to claim 7, wherein the anode of each of the plurality of LEDs is electrically connected to the corresponding anode pad exposed through the connection hole (figures 1 and 2; [0034-0041]). 
Lai in view of Tani shows, pertaining to claim 8, further comprising: a repair LED corresponding to a defective LED, wherein a repair anode pad corresponding to the defective LED, from among the plurality of repair anode pads is electrically Tani). 
Lai in view of Tani shows, pertaining to claim 9, wherein each of the plurality of LEDs is configured to emit light toward away from the substrate (figures 1 and 2; [0034-0041]). 

Lai shows, pertaining to claim 10, a display apparatus comprising: 
a substrate; a plurality of light emitting diodes(LEDs) disposed on the substrate to form a pixel, and spaced apart from each other along a width direction of one of the plurality of LEDs (figures 1 and 2; [0034-0041]); 
a plurality of anode pads disposed on the substrate and spaced apart from each other along the width direction (figures 1 and 2; [0034-0041]); 
at least one cathode pad disposed on the substrate and spaced apart from the plurality of anode pads along a length direction that crosses the width direction (figures 1 and 2; [0034-0041]); and 
wherein each of the plurality of LEDs comprising an anode that is electrically connected to a corresponding anode pad from among the plurality of anode pads and a cathode that is electrically connected to the at least one cathode pad, wherein the anode is formed on one end of an LED of the plurality of LEDs and the cathode is formed on the other end of the LED of the plurality of LEDs in the length direction, and wherein the plurality of anode pads is interposed between the at least one cathode pad (figures 1 and 2; [0034-0041]).

pertaining to claim 10, at least one repair cathode pad disposed on the substrate and spaced apart from the plurality of anode pads and the at least one cathode pad along the length direction; and the at least one repair cathode pad. 

Tani teaches, pertaining to claim 10, a plurality of repair anode pads disposed on the substrate, spaced apart from each other along the width direction, and spaced apart from the plurality of anode pads and the at least one cathode pad along the length direction (figures 7-9; [0064-0077]). Tani provides the advantages of repairing defective pixel of an organic light emitting device capable of avoiding dark spots without reducing an aperture ratio ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to at least one repair cathode pad disposed on the substrate and spaced apart from the plurality of anode pads and the at least one cathode pad along the length direction, in the device of Lai, according to the teachings of Tani, with the motivation of repairing defective pixel of an organic light emitting device capable of avoiding dark spots without reducing an aperture ratio.

Lai in view of Tani shows, pertaining to claim 11, further comprising: a plurality of driving transistors disposed on an upper side of the substrate and corresponding to the plurality of LEDs, respectively, wherein each of the plurality of anode pads is electrically connected to a drain electrode of a corresponding driving transistor from 
Lai in view of Tani shows, pertaining to claim 12, further comprising: an upper insulating layer disposed on the plurality of anode pads, the at least one cathode pad and the at least one repair cathode pad, wherein a connection hole is formed through the upper insulating layer to expose the plurality of anode pads, the at least one cathode pad, and the at least one repair cathode pad (figures 7-9; [0064-0077], Tani). 
Lai in view of Tani shows, pertaining to claim 13, wherein the anode of each of the plurality of LEDs is electrically connected to the plurality of anode pads exposed through the connection hole, and wherein the cathode of each of the plurality of LEDs is electrically connected to the at least one cathode pad exposed through the connection hole (figures 1 and 2; [0034-0041]). 
Lai in view of Tani shows, pertaining to claim 14, further comprising a repair LED corresponding to a defective LED, wherein a cathode of the repair LED is electrically connected to the at least one repair cathode pad, which is exposed through the connection hole, corresponding to the defective LED, and wherein an anode of the repair LED is electrically connected to the corresponding anode pad, which is exposed through the connection hole, from among the plurality of anode pads that corresponds to the defective LED (figures 7-9; [0064-0077], Tani). 
Lai in view of Tani shows, pertaining to claim 15, further comprising a plurality of driving transistors disposed on an upper side of the substrate and corresponding to the plurality of LEDs, respectively, wherein the at least one cathode pad is electrically connected to a drain electrode of each of the plurality of driving transistors, and wherein 
Lai in view of Tani shows, pertaining to claim 16, wherein the power voltage comprises a first power voltage and a second power voltage that is lower than the first power voltage, wherein the plurality of LEDs comprises a red LED, a green LED and a blue LED, wherein the first power voltage is provided to the anode of the green LED and the anode of the blue LED, and wherein the second power voltage is provided to the anode of the red LED (figures 4A and 4B; [0045-0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 11, 2021